Citation Nr: 1100592	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-26 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from December 1950 
to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in part, denied entitlement to TDIU.  

The case was previously before the Board in April 2010 when the 
issue involving TDIU was remanded for examination of the veteran 
and medical opinions.  The requested development has been 
completed.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of compensation for:  bilateral 
hearing loss at a 70 percent disability rating; tinnitus at a 10 
percent rating; and bilateral otitis media at a noncompensable 
(0%) disability rating.  This results in a combined disability 
rating of 70 percent.

2.  The Veteran meets the threshold requirements for a 
consideration of a schedular TDIU.  

3.  The Veteran is unable to engage in a substantially gainful 
occupation due to the disabilities for which he is in receipt of 
compensation.  




CONCLUSION OF LAW

The criteria for a schedular TDIU have been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable 
outcome below, no conceivable prejudice to the Veteran could 
result from the grant of TDIU.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age.  38 
C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  Therefore, rating 
boards should submit to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include a 
full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).

The Veteran claims TDIU based upon his service-connected hearing 
loss.  He claims that he is unemployable as a result of his 
hearing loss.  The record shows that the Veteran's service-
connected disabilities are:  bilateral hearing at 70 percent, 
tinnitus at 10 percent, and bilateral otitis media at a 
noncompensable (0%) rating.  Accordingly, the veteran meets the 
threshold rating criteria for consideration for a TDIU rating 
under 38 C.F.R. § 4.16(a).

The Veteran filed his claim for TDIU in February 2008.  On the VA 
Form 21-8949 he indicated that his employment experience had been 
as the owner and operator of an iron works company from 1962 to 
2007.  

In February 2008, the Veteran's private physician submitted a 
letter which indicated that the Veteran's service-connected 
hearing loss was so severe that much of the communication with 
him was conducted in writing.  The physician stated that phone 
conversation with the Veteran was "impossible due to his hearing 
loss, and I see no way in which he would be able to conduct any 
type of business per phone or in person due to his severe hearing 
deficit."  

In August 2008, a VA Compensation and Pension ear examination of 
the Veteran was conducted.  The examiner's medical opinion was 
that the Veteran's service-connected hearing loss disability 
"did not prevent him from functioning in his usual occupation as 
a water well driller."  The audiology evidence contained in this 
examination report indicated a speech recognition ability of 84 % 
in both ears which is significantly better than the Veteran's 
current severe level of hearing loss as indicated by more recent 
VA examination reports.  

In November 2008, the Veteran's private physician submitted a 
second letter expressing the opinion that the Veteran's service-
connected hearing loss disability was so severe as to preclude 
employment.  

In March 2009, a private audiologist submitted a letter on the 
Veteran's behalf.  The audiologist indicated that the Veteran's 
hearing loss was severe enough that he was unable to hear and 
understand normal conversation without hearing aids.  With 
hearing aids the Veteran could understand normal conversation in 
quiet environments, but that he would have difficulty in 
understanding speech in circumstances which included multiple 
people speaking and/or background noise, which includes most 
group, educational, and business environments.  

In August 2010, the most recent VA Compensation and Pension 
audiology examination of the Veteran was conducted.  The 
examination results were consistent with the 2009 VA audiology 
results and continued to support the assignment of a 70 percent 
disability rating for the service-connected hearing loss.  The 
examiner noted that the Veteran had bilateral profound hearing 
loss with poor word-recognition ability in one ear.  The medical 
opinion was that the Veteran's service-connected hearing loss 
would result in "difficulty communicating with others in the 
majority of listening environments and therefore may have 
difficulty in functioning in a normal occupational environment."

The results of a September 2010 VA general medical Compensation 
and Pension examination reveals that the Veteran has a large 
number of nonservice connected disabilities which may of 
themselves render him unemployable.  Nevertheless, the medical 
opinion of the Veteran's private physician is that the Veteran's 
service-connected hearing loss alone is severe enough to render 
him unemployable.  This opinion is supported by the March 2009 
private audiology opinion and the August 2010 VA audiology 
opinion.  The Veteran meets the schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  The medical opinions of record 
indicate that he is unemployable as a result of disabilities for 
which he is in receipt of compensation for.  Accordingly, the 
evidence supports that assignment of a TDIU on a schedular basis.


ORDER

Entitlement to TDIU is granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


